               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


VELVIE GRAY, GARY HONBARGER,     )
MONICA RANEY, CRYSTAL REESE,     )
NORMAN RICHARD RUFTY, TOMMY      )
ELLIS, and VIOLA ELLIS, on their )
own behalf and on behalf of all  )
others similarly situated,       )
                                 )
               Plaintiffs,       )
                                 )
     v.                          )           1:19CV1234
                                 )
BLUE CROSS AND BLUE SHIELD OF    )
NORTH CAROLINA, FRANK PAPA,      )
ERWIN BETTE, and FTI CONSULTING, )
INC.,                            )
                                 )
               Defendants.       )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is a Motion to Dismiss, (Doc.

24), for failure to state a claim, filed by Defendants Frank

Papa (“Papa”) and Erwin Bette (“Bette”); a Motion to Dismiss,

(Doc. 26), for failure to state a claim, filed by Defendant Blue

Cross and Blue Shield of North Carolina (“BCBS”); and a Motion

to Dismiss the Second Amended Complaint and Motion to Strike in

the Alternative, (Doc. 28), filed by Defendant FTI Consulting,

Inc. (“FTI”). These motions are ripe for adjudication.




    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 1 of 31
I.   FACTS

     A.    Statement of the Facts

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). The facts, taken in

the light most favorable to Plaintiffs, are as follows.

     Plaintiffs Velvie Gray, Gary Honbarger, Monica Raney,

Crystal Reese, Norman Richard Rufty, and Tommy Ellis were

employees of Durafiber Technologies (“Durafiber”), an

“industrial fiber producer” with plants located in both

Salisbury and Shelby. (Second Am. Complaint (Second Am. Compl.

(Doc. 20) ¶ 2.) Plaintiff Viola Ellis is married to Tommy Ellis

and was a participant in Durafiber’s benefit plan. (Id. ¶ 13.)

Defendant Papa was the Chief Executive Officer of Durafiber.

(Id. ¶ 21.) Defendant Bette was the Chief Financial Officer of

Durafiber. (Id. ¶ 22.)

     Defendant BCBS provided group health benefits for

Plaintiffs as employees of Durafiber. (Id. ¶¶ 3-4.) During

“[e]ach pay period, the Plaintiffs paid premiums for their group

health coverage.” (Id. ¶ 5.) BCBS worked with Durafiber to

provide an Administrative Service Only plan (“the Plan”),

entered into based on an Administrative Services Agreement




                                   -2-



     Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 2 of 31
(“ASA”). (Doc. 25-1.)1 The ASA designated Durafiber – which was

named Performance Fibers Operations at the time, (Second Am.

Compl. (Doc. 20) ¶ 44), as both the Plan Sponsor and the Plan

Administrator. (ASA (Doc. 25-1) ¶ 1.26.) BCBS was paid

“Administrative Fees, Miscellaneous Fees and Claims Expenses”

under the ASA. (Id. ¶ 3.1.) Moreover, BCBS’s name was identified

“on the wallet ID cards given to the workers to reflect their

coverage.” (Second Am. Compl. (Doc. 20) ¶ 3.) Under the Plan,

Durafiber was obligated to self-fund the employees’ healthcare

coverage. (ASA (Doc. 25-1) at 1.) The ASA made clear that

“BCBSNC does not have any fiduciary responsibility with respect

to the Group Health Plan, except as may be expressly delegated

. . . pursuant to this Agreement.” (Id. ¶ 2.4.) It delegated to

BCBS “authority with respect to the structure, payment terms,

and other contract terms in connection with its Provider

networks.” (Id.)

     Plaintiffs highlight that BCBS also had the ability to

“review the ability of Durafiber to self-fund and pay claims.”

(Second Am. Compl. (Doc. 20) ¶ 55.) More specifically, the ASA

stated that Durafiber must, if asked, “provide BCBSNC with


     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                  -3-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 3 of 31
relevant financial information . . . sufficient to permit BCBSNC

to determine whether [Durafiber] can meet its financial

obligations under this Agreement.” (ASA (Doc. 25-1) ¶ 3.3.) The

ASA also required Durafiber to “delegate to BCBSNC the authority

to make discretionary decisions, as required by [the ASA],

including, without limitation, the discretion to make

determinations regarding claims for benefits . . . .” (Id.

¶ 4.2.) The role of BCBS under the ASA extended to “processing

claims and appeals,” (Id. ¶ 7.1), as well as “[c]alculat[ing]

benefits, prepar[ing] checks, and communicat[ing] through

existing systems and in accordance with established procedures

and processes.” (Id. ¶ 7.2a.)

    On July 13, 2017, Papa signed a letter issued to Durafiber

employees stating that the Salisbury, Shelby, and Winnsboro

plants might be closing on September 11, 2017. (Second Am.

Compl. (Doc. 20) ¶¶ 48-49.) However, Plaintiffs allege, and this

court accepts as true, that “by that time, closure was certain.”

(Id. ¶ 8.) This July letter informed workers “that the coverage

cutoff for their group health plan was October 1, 2017.” (Id.

¶ 9.)

    Meanwhile, FTI had been retained in June 2017 to help with

the restructuring of Durafiber as it approached bankruptcy.

(Doc. 29 at 4.) Plaintiffs allege that FTI’s role involved


                                  -4-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 4 of 31
“managing vendor relationships, developing a weekly cash flow

forecasting model, taking a lead role in general financial and

operational strategy and execution, and assisting in the public

. . . wind-down of the business.” (Second Am. Compl. (Doc. 20)

¶ 122.) Plaintiffs allege that Papa and Bette followed the

advice of FTI when deciding which claims to pay. (Id. ¶ 117.)

    As Durafiber’s financial condition worsened, Plaintiffs

allege that Papa and Bette “wrongfully declined to pay claims of

. . .   health plan benefit claimants” and treated “claims in a

preferential manner” based on which employees they hoped to

retain in their future endeavors. (Id. ¶¶ 117, 120.) Plaintiffs

allege that Papa and Bette specifically decided which benefit

claims were paid. (Id. ¶ 10.) However, even after Durafiber

stopped paying consistently into the Plan, BCBS continued to

inform Plaintiffs and other employees that they were covered.

(Id. ¶ 7.) Plaintiffs allege that BCBS was obligated, as a

fiduciary under the Employee Retirement Income Security Act of

1974 (“ERISA”), to “provide truthful and accurate claim

information to participants, such as whether there were really

funds to pay claims.” (Id. ¶ 4.)

    Ultimately, Plaintiffs did “not receive payment on numerous

valid medical claims despite the fact that they were covered,”

as Durafiber stopped funding the Plan. (Id. ¶ 3.) Papa and Bette


                                  -5-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 5 of 31
formed Fiber Innovators International, LLC, to acquire some

Durafiber facilities “after diverting assets away from the

benefit plan and sending Durafiber into bankruptcy.” (Id. ¶ 10.)

BCBS ultimately “refused” to pay the claims and informed Plan

participants that it was solely Durafiber’s obligation to pay

the Plaintiffs. (Id. ¶ 6.)

    B.    Procedural History

    Plaintiffs filed their Second Amended Complaint on

January 24, 2020. (Second Am. Compl. (Doc. 20).) The Second

Amended Complaint pursues a class action against multiple

defendants on seven total claims. Claim One is a Breach of

Fiduciary Duty claim, brought under ERISA against all four

Defendants: Papa, Bette, BCBS, and FTI. (Id. ¶¶ 126-64.) Claim

Two is a Claim for Benefits under the Plan, pursuant to ERISA,

also brought against all Defendants. (Id. ¶¶ 170-74.) Claim

Three seeks equitable relief under ERISA and is asserted against

all defendants as “jointly and severally liable tortfeasors.”

(Id. ¶¶ 176-81.) Claim Four, the final claim still in dispute,

is a COBRA continuation claim brought exclusively against BCBS.

(Id. ¶ 183-95.) Plaintiffs have agreed to dismiss all other

outstanding claims (Claims Five, Six, Seven, Eight, Nine and

Ten), (Pls.’ Resp. to Def. FTI’s Mot. to Dismiss (“Pls.’ Resp.

to FTI”) (Doc. 32) at 8), which were brought under state law as


                                  -6-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 6 of 31
“alternative” claims. (Pls.’ Resp. to Defs. Frank Papa and Erwin

Bette’s Mot. to Dismiss (“Pls.’ Resp. to Papa and Bette”) (Doc.

33) at 18.)

      Defendants Papa and Bette filed a Motion to Dismiss, (Doc.

24), as did BCBS, (Doc. 26), and FTI, (Doc. 28). Plaintiffs

responded to each motion. (Docs. 31-33.) All Defendants

subsequently filed replies. (Docs. 34-36.)

II.   STANDARD OF REVIEW

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible provided the plaintiff provides enough factual content

to enable the court to reasonably infer that the defendant is

liable for the misconduct alleged. Id. The pleading setting

forth the claim must be “liberally construed” in the light most

favorable to the non-moving party, and allegations made therein

are taken as true. Jenkins v. McKeithen, 395 U.S. 411, 421

(1969). However, the “requirement of liberal construction does

not mean that the court can ignore a clear failure in the

pleadings to allege any facts [that] set forth a claim.” Estate




                                    -7-



      Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 7 of 31
of Williams–Moore v. Alliance One Receivables Mgmt., Inc., 335

F. Supp. 2d 636, 646 (M.D.N.C. 2004).

III. ANALYSIS

    A.    Claim One: ERISA Breach of Fiduciary Duty

    Plaintiffs first seek relief for breach of fiduciary duty.

ERISA creates a cause of action for breach of fiduciary duties

with respect to the administration of an ERISA-governed

plan. 29 U.S.C. § 1132(a) (creating a cause of action under

ERISA); see 29 U.S.C. § 1104 (setting forth fiduciary duties

under ERISA). The Supreme Court has held that “a person is

a fiduciary with respect to a plan, and therefore subject to

ERISA fiduciary duties, to the extent that he or she exercises

any discretionary authority or discretionary control respecting

management of the plan . . . .” Varity Corp. v. Howe, 516 U.S.

489, 498 (1996) (internal quotation marks omitted). However, the

Court has also clarified that:

    In every case charging breach of ERISA fiduciary duty
    . . . the threshold question is not whether the
    actions of some person employed to provide services
    under the plan adversely affected a plan beneficiary’s
    interest, but whether that person was acting as a
    fiduciary (that is, was performing a fiduciary
    function) when taking the action subject to
    complaint.

Pegram v. Herdrich, 530 U.S. 211, 226 (2000). In other words,

“[t]he same entity may function as an ERISA fiduciary in some

contexts but not in others.” Darcangelo v. Verizon Commc’ns,

                                  -8-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 8 of 31
Inc., 292 F.3d 181, 192 (4th Cir. 2002). An ERISA fiduciary is

any individual who de facto performs discretionary functions.

Id. An entity is a fiduciary “only as to the activities which

bring the [entity] within the definition” of fiduciary under the

plan. Coleman v. Nationwide Life Ins. Co., 969 F.2d 54, 61 (4th

Cir. 1992), as amended (July 17, 1992). To determine whether a

defendant is “performing a fiduciary function,” a court must

“consider (1) whether the acts in question were like traditional

fiduciary decisions, which are typically decisions about

managing assets and distributing property to beneficiaries, and

(2) whether treating these acts as fiduciary decisions under

ERISA would lead to the undesirable federalization of large

swaths of state law.” Darcangelo, 292 F.3d at 193 (internal

citations and quotation marks omitted). Notably, the Fourth

Circuit liberally construes fiduciary status under ERISA. See

Dawson-Murdock v. Nat’l Counseling Grp., Inc., 931 F.3d 269,

276-79 (4th Cir. 2019).

    This court finds that Plaintiff has plausibly alleged that

Defendants Papa, Bette, and BCBS were acting as fiduciaries

under ERISA. However, Plaintiffs have not plausibly alleged that

FTI was a functional fiduciary as defined by ERISA.




                                  -9-



    Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 9 of 31
          1.   Standing to Bring ERISA Fiduciary Claims

    First, Defendant BCBS raises the issue of Plaintiffs’

standing to bring fiduciary claims under ERISA. Since standing

is a jurisdictional issue and potentially dispositive, the court

will address it before analyzing the merits of each fiduciary

claim. Standing requires a plaintiff to have sustained actual

injury and does not permit a plaintiff to sue on behalf of

another absent legal authorization. See Townes v. Jarvis, 577

F.3d 543, 554 (4th Cir. 2009).

    BCBS argues that Plaintiffs “may seek relief only on behalf

of the Plan” when seeking relief for breach of fiduciary duty

under 29 U.S.C. § 1132(a)(2) and 29 U.S.C. § 1109. (Def. BCBS

Br. in Supp. of Mot. to Dismiss (“BCBS Br.”) (Doc. 27) at 15.)

This court agrees. Wilmington Shipping Co. v. New England Life

Ins. Co., 496 F.3d 326, 334 (4th Cir. 2007) (“[A] plan

participant may not sue under ERISA § 502(a)(2) unless he seeks

recovery on behalf of the plan.”). However, Plaintiffs

adequately argue they are, in fact, bringing this claim on

behalf of the Plan: the Complaint specifies that fiduciary

Defendants “should be found personally liable to make good to

the plan any losses to the plan resulting from each such breach,

and to restore to the plan any profits of such fiduciary which

have been made through use of assets of the plan by the


                                 -10-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 10 of 31
fiduciary. . . .” (Second Am. Compl. (Doc. 20) ¶ 167.) This

mirrors the language of 29 U.S.C. § 1109(a), which provides that

a fiduciary which breaches its responsibilities:

    shall be personally liable to make good to such
    plan any losses to the plan resulting from each such
    breach, and to restore to such plan any profits of
    such fiduciary which have been made through use of
    assets of the plan by the fiduciary, and shall be
    subject to such other equitable or remedial relief as
    the court may deem appropriate, including removal of
    such fiduciary.

29 U.S.C. § 1109(a). See also DiFelice v. U.S. Airways,

Inc., 235 F.R.D. 70, 76 (E.D. Va. 2006) (finding standing

in an ERISA fiduciary claim where the plaintiff’s complaint

used nearly identical language). Thus, the Plaintiffs have

adequately framed their fiduciary claim as one on behalf of

the Plan, sufficient for standing at this stage.

          2.   ERISA Fiduciary Claim Against Papa and Bette

    Papa and Bette contend that they do not qualify as

fiduciaries. “ERISA contemplates two general types of

fiduciaries,” those fiduciaries that are explicitly “named” and

those that are “functional.” Dawson-Murdock, 931 F.3d at 275-76.

    Papa and Bette are not named as fiduciaries. However,

Plaintiffs argue they served as functional fiduciaries, which

would qualify them for liability under ERISA. Papa and Bette

argue they did not perform the duties of functional fiduciaries,

calling Plaintiffs’ allegations “vague and conclusory.” (Defs.

                                 -11-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 11 of 31
Papa and Bette Br. in Supp. of Mot. to Dismiss (“Defs. Papa and

Bette Br.”) (Doc. 25) at 18.)

    Plaintiffs, however, provide a variety of specific

allegations that Papa and Bette were functional fiduciaries. For

example, Plaintiffs allege that Papa and Bette personally made

decisions about which claims should be paid: Papa and Bette

“wrongfully declined to pay claims of not only vendors but also

health plan benefit claimants” and “chose certain smaller claims

to pay while stalling on others.” (Second Am. Compl. (Doc. 20)

¶ 117.) Though BCBS was in charge of initial grants or denials

of claims, Plaintiffs allege that Papa and Bette “selectively

arranged to have payments made under the medical plan to cover

medical care received by certain employees” because they wanted

to keep certain workers on. (Id. ¶ 120.) These alleged actions

appear to fall squarely into the functional fiduciary category,

as defined by Darcangelo, of “decisions about managing assets

and distributing property to beneficiaries.” Darcangelo, 292

F.3d at 193. Moreover, Plaintiffs note that Durafiber’s Human

Resources (“HR”) department was “miniscule,” (Second Am. Compl.

(Doc. 20) ¶ 38), meaning Papa himself – not an HR representative

– signed the July 13 letter which explained that medical

coverage would continue until “September 30, 2017.” (Id. ¶ 82.)




                                 -12-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 12 of 31
    There is considerable dispute regarding the material facts

at issue. Plaintiffs are not required to prove their claims at

this stage: they have plausibly alleged that Defendants Papa and

Bette were fiduciaries for the purposes of an ERISA action.

          3.   ERISA Fiduciary Claim Against BCBS

    Plaintiffs next contend that BCBS was also a functional

fiduciary under the Plan and has breached its duty to

Plaintiffs. Defendant BCBS was “sending written certifications

to employee plan participants expressly assuring them that they

were covered through September 30, 2017,” even though BCBS “had

reason to understand that Durafiber was in financial straits[.]”

(Second Am. Compl. (Doc. 20) ¶ 3 (emphasis omitted).) Plaintiffs

argue that a “reasonable . . . fiduciary administrator” should

have taken action to provide assurances of payment when BCBS was

telling plan participants they were pre-qualified for treatment

through a certain date. (Id.) Plaintiffs allege BCBS thereby

breached its fiduciary duties to secure assurances of payment

by, among other allegations,

    failing to ensure funds existed to timely pay claims,
    failing to provide accurate and truthful information
    to plan participants, acting improperly to benefit
    certain participants at the expense of others, []
    acting in derogation of the terms of the [Plan];
    misleading employees about the status of the plan and
    whether it would or could pay covered claims; . . .
    and failing to perform investigation, audit or due
    diligence to ensure a viable plan that was able to pay
    claims . . . .”

                                 -13-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 13 of 31
(Pls.’ Br. in Opp’n to Def. BCBS Mot. to Dismiss (“Pls.’ BCBS

Resp.”) (Doc. 31) at 17-18.) Since fiduciary duty is determined

in relation to the alleged breaches, the question remains

whether BCBS was “performing a fiduciary function” when it took

the actions alleged by Plaintiffs. Darcangelo, 292 F.3d at 193.

    There are several distinct allegations about separate

alleged breaches of fiduciary duty. First, the allegation that

BCBS failed to ensure adequate funds remained in the Plan.

Plaintiffs’ attempt to point to BCBS’ ability under the ASA to

be aware of, and hold Durafiber accountable for, the Plan’s

underfunding. (Pls.’ BCBS Resp. (Doc. 31) at 10-11.) However,

this was not a legitimate fiduciary duty of BCBS, and there was

therefore no breach of fiduciary duty. As Defendant BCBS points

out, the Sixth Circuit in Briscoe v. Preferred Health Plan,

Inc., held that a third party should not be “held liable for

funds that were never contributed to the plan,” and found no

“fiduciary duty [that] required it to warn existing participants

that the Plan was underfunded.” 578 F.3d 481, 486 (6th Cir.

2009). The court found that where a defendant was “required to

disclose material information to ERISA plan beneficiaries, those

defendants were fiduciaries with discretionary authority over

their plans’ management – not fiduciaries solely through the

exercise of control over a plan’s assets.” Id. The parties also

                                 -14-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 14 of 31
discuss Technibilt, a parallel case in this circuit with similar

facts. Technibilt Grp. Ins. Plan v. Blue Cross & Blue Shield of

N.C., 438 F. Supp. 3d 599 (W.D.N.C. 2020). That court found

that, even though Technibilt self-funded the relevant plan, BCBS

could plausibly bear fiduciary responsibility related to the

processing and payment of claims because it “had discretion when

to invoice Technibilt to fund the account and ultimately pay out

the claims,” and because “[a]ll claims were paid out of Blue

Cross’ general claims account.” Id. at 605. Notably, the plan in

Technibilt was not underfunded, and the plaintiffs’ central

claim in that case dealt with BCBS’ own failure to process the

claim in a timely manner – rather than with any failure by BCBS

to actually ensure the account was funded.

    Second, Plaintiffs separately allege that BCBS actively

provided inaccurate and untruthful information by pre-certifying

that certain procedures would be paid for. (Pls.’ BCBS Resp.

(Doc. 31) at 7.) At least one court within this circuit has

focused on the accuracy of representations made to a

policyholder by an entity like BCBS. Conner v. Associated

Radiologists, Inc., Civil Action No. 2:19-cv-00329, 2020 WL

762858, at *6 (S.D. W. Va. Feb. 14, 2020) (“Plaintiff

sufficiently alleges that ARI acted in a fiduciary capacity

. . . by providing information about Plaintiff’s ability to


                                 -15-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 15 of 31
access his benefits . . . [and making] representations about his

ability to access his plan benefits in the future, thereby

permitting Plaintiff to make an informed choice about retiring

and accessing his benefits.”). Plaintiffs have alleged that the

communications pre-certified certain procedures. (Second Am.

Compl. (Doc. 20) ¶¶ 142, 148.) Further facts may demonstrate

that the communications by BCBS made fewer assurances than

alleged here. However, accepting the facts as Plaintiffs present

them, BCBS approved procedures in advance and actively

represented that employees still had coverage, even when the

Plan was severely underfunded and Durafiber was going bankrupt.

(Id. ¶ 3.) This falls within the Darcangelo court’s definition

of a fiduciary function, as it involves “making decisions about

‘managing assets and distributing property to beneficiaries.’”

Darcangelo, 292 F.3d at 193 (quoting Pegram, 530 U.S. at 231).

Thus, under these facts, Plaintiffs have adequately alleged a

breach of fiduciary duty.

    Third and finally, Plaintiffs allege that BCBS cooperated

with Papa and Bette to preferentially distribute coverage to

certain preferred employees. Plaintiffs argue that BCBS acted

“in derogation of the terms of the [Plan]” in ways that

“improperly . . . benefit[ted] certain participants at the

expense of others.” (Pls.’ BCBS Resp. (Doc. 31) at 17-18.) These


                                 -16-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 16 of 31
allegations of breach seem to vaguely relate to Papa and Bette

arbitrarily approving and denying claims based on the officers’

future endeavors. However, Plaintiffs do not allege how BCBS

participated in this scheme, or whether BCBS’ initial

determinations regarding claims were made subject to Papa and

Bette’s preferences. BCBS did have a legitimate fiduciary duty

with regard to its initial acceptance and denial of claims.

Courts have held that “[w]hen an insurance company administers

claims for an employee welfare benefit plan and has authority to

grant or deny the claims, the company is an ERISA ‘fiduciary’

under 29 U.S.C. § 1002(21)(A)(iii).” Libbey-Owens-Ford Co. v.

Blue Cross & Blue Shield Mut. of Ohio, 982 F.2d 1031, 1035 (6th

Cir. 1993). In fact, BCBS accepts it has “expressly delegated

fiduciary functions” related to the decision of whether to

initially accept or deny benefit claims. (BCBS Br. (Doc. 27) at

12.) However, Plaintiffs have not directly alleged any facts to

support the conclusion that BCBS made its decision to initially

grant or deny claims based on the preferences of Papa and Bette

in breach of fiduciary duty. Plaintiffs have not plausibly

alleged facts to establish that BCBS breached this accepted

fiduciary duty.

    The Fourth Circuit has held that fiduciary status under

ERISA should be construed liberally. Dawson-Murdock, 931 F.3d at


                                 -17-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 17 of 31
276–79. Given Dawson’s mandate, and the low standard at this

motion to dismiss stage, this court will decline to dismiss this

claim against BCBS. Plaintiffs have plausibly alleged, at this

stage in the proceedings, that BCBS breached fiduciary duties

under the Plan – specifically by misrepresenting coverage via

pre-certification. However, as in Technibilt, this finding “is

made without prejudice to Blue Cross’ ability to raise its

arguments again in a summary judgment motion after the full

development of the factual record.” Technibilt, 438 F. Supp. 3d

at 606.

          4.   Fiduciary Claim Against FTI

    Plaintiffs also allege that FTI is a functional fiduciary

that breached its fiduciary duties. However, Plaintiffs fail to

plausibly allege that FTI was a functional fiduciary. Plaintiffs

expressly allege that FTI was hired to advise and develop

models, rather than exercise actual control over any claims-

related decision-making. (Second Am. Compl. (Doc. 20) ¶¶ 117,

122.) The exercise of “discretionary authority” and

“discretionary control” are central to the definition of a

fiduciary under ERISA. 29 U.S.C. § 1002(21)(A). Plaintiffs do

not allege that FTI possessed discretionary control over the

plan. FTI had no authority or direct control over the Plan or

related claims. As FTI notes, a non-existent fiduciary duty


                                 -18-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 18 of 31
cannot be breached, (FTI’s Br. (Doc. 29) at 6), and Plaintiffs

have not plausibly alleged facts to demonstrate that FTI owed

them any fiduciary duty. Plaintiffs argue that FTI “helped set

corporate communications” and that “hired advisors, consultants

and third-party administrators can be fiduciaries.” (Pls.’ Resp.

to FTI (Doc. 32) at 18.) However, such advisors are only

converted into fiduciaries to the extent they exercise actual

control over decision-making. The Fifth Circuit has discussed

this issue at length, even elaborating on the case most relied

on by Plaintiffs, Brink v. DaLesio, 496 F. Supp. 1350 (D. Md.

1980), rev’d on other grounds, 667 F.2d 420 (4th Cir. 1981). As

the Fifth Circuit persuasively describes:

         We emphasize that our affirmance does not
    automatically transform into fiduciaries conscientious
    or even miscreant professionals, consultants,
    advisors, or sales representatives who provide
    necessary services to ERISA plans. This is so even if
    these persons render advice and play influential roles
    by virtue of the expertise that they possess or the
    capacities in which they act. Nor does our decision
    inexorably make fiduciaries of persons who carry out
    perfunctory and ministerial, albeit important, duties
    and responsibilities for a plan. To be fiduciaries,
    such persons must exercise discretionary authority and
    control that amounts to actual decision making power.

Reich v. Lancaster, 55 F.3d 1034, 1049 (5th Cir. 1995). The

Reich court further noted that in Brink, which Plaintiffs cite

heavily, the insurance agent found to be a fiduciary was “solely

responsible for formulating specifications . . . [and] made


                                 -19-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 19 of 31
[certain] initial decisions . . . .” Id. at 1050. Plaintiffs’

allegations about FTI have not neared this level of actual

authority. Plaintiffs have failed to assert facts beyond FTI’s

influence and assistance to Papa and Bette – indeed, Plaintiffs

allege elsewhere in their Amended Complaint that Papa and Bette

themselves made decisions about claims and merely took FTI’s

guidance into account when making decisions. (Second Am. Compl.

(Doc. 20) ¶ 117, 120, 123.)

    Plaintiffs have not plausibly alleged that FTI is a

fiduciary for purposes of ERISA. This court will therefore grant

Defendant FTI’s motion to dismiss.

    B.    ERISA Benefits Claims

    Next, Plaintiffs bring ERISA benefits claims under 29

U.S.C. § 1132(a)(1)(B). That statute entitles a plaintiff to

bring civil suit “to recover benefits due to him under the terms

of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of

the plan.” 29 U.S.C. § 1132(a)(1)(B).

          1.   Benefits Claim Against Papa and Bette

    In response to Plaintiffs’ claim for ERISA benefits, Papa

and Bette argue only that Plaintiffs have failed to exhaust

their administrative remedies, (Defs. Papa and Bette Br. (Doc.

25) at 18), arguing that “courts have consistently required


                                 -20-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 20 of 31
administrative exhaustion as a prerequisite for an ERISA

benefits claim.” (Id. at 19.) Papa and Bette note in their reply

brief that “the period of time . . . in which Plaintiffs had the

option of pursuing administrative remedies, and failed to do so,

is the period of time before the Plan’s dissolution.” (Doc. 35

at 8.)

    In general, an ERISA plan participant “must both pursue

and exhaust plan remedies before gaining access to the federal

courts.” Gayle v. United Parcel Serv., Inc., 401 F.3d 222, 226

(4th Cir. 2005); see also Makar v. Health Care Corp. of Mid–Atl.

(CareFirst), 872 F.2d 80, 82 (4th Cir. 1989) (“This exhaustion

requirement rests upon the Act’s text and structure as well as

the strong federal interest encouraging private resolution

of ERISA disputes.”). A failure to exhaust administrative

remedies may be excused if any attempt to pursue those remedies

would be futile. This exception, however, is narrow: before

the exhaustion requirement may be waived on this basis, the plan

participant must make a “clear and positive” showing of

futility. Kunda v. C.R. Bard, Inc., 671 F.3d 464, 471–72 (4th

Cir. 2011); Hickey v. Digital Equip. Corp., 43 F.3d 941, 945

(4th Cir. 1995); Makar, 872 F.2d at 83; Fulk v. Hartford Life

Ins. Co., 839 F. Supp. 1181, 1186 (M.D.N.C. 1993); see also Kern

v. Verizon Commc’ns, Inc., 381 F. Supp. 2d 532, 537 (N.D. W. Va.


                                 -21-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 21 of 31
2005) (“The futility exception . . . is quite restricted, and

has been applied only when resort to administrative remedies is

clearly useless.” (quoting Commc’n Workers of Am. v. AT&T, 40

F.3d 426, 432 (D.C. Cir. 1994)) (internal quotation marks

omitted)).

    However, exhaustion of administrative remedies is

considered an affirmative defense under ERISA, making a Rule

12(b)(6) motion the improper vehicle for it. See, e.g.,

Rogers v. UnitedHealth Grp., Inc., 144 F. Supp. 3d 792, 803

(D.S.C. 2015); Taylor v. Oak Forest Health and Rehab., LLC, No.

1:11-CV-471, 2013 WL 4505386, at *3 (M.D.N.C. Aug. 22, 2013).

This court will not dismiss claims at this stage based on an

affirmative defense. “The burden of establishing an affirmative

defense rests with the defendant, and ‘a motion to dismiss filed

under [Rule] 12(b)(6) . . . generally cannot reach the merits of

an affirmative defense.’” Taylor, 2013 WL 4505386, at *3

(quoting Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.

2007) (en banc)). Thus, this court will deny Defendant Papa and

Bette’s motion on this count.

          2.   Benefits Claim Against BCBS

    Defendant BCBS urges this court to dismiss the ERISA

benefits claim against it because BCBS “is not the proper

defendant for such a claim,” arguing that “only the Plan itself


                                 -22-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 22 of 31
is the proper defendant for a claim brought under

§ 1132(a)(1)(B).” (BCBS Br. (Doc. 27) at 21.) BCBS then notes

that even if “certain fiduciaries may also be proper

defendants,” BCBS was not a fiduciary “with respect to ensuring

that there [were] funds to pay for the claims and ultimately

paying for those claims.” (Id.) Therefore, BCBS argues that

Plaintiffs would be unable to recover claims for benefits from

BCBS and therefore do not state a plausible claim under this

count. (Id. at 22.)

    In the case cited most heavily by BCBS, a District Court in

Arizona noted that for a “self-funded” plan, a third-party

administrator who “would not be responsible to pay the claims”

was an illogical defendant for a benefits claim. Spinedex

Physical Therapy, U.S.A., Inc. v. United Healthcare of Arizona,

Inc., No. CV-08-457-PHX-ROS, 2011 WL 13077433, at *2 (D. Ariz.

Nov. 2, 2011). BCBS argues in its Reply Brief that “DuraFiber,

as Plan Sponsor, and not Blue Cross NC, had the obligation to

provide the funds for the claims for payment and had the

ultimate payment obligation.” (Doc. 34 at 8.) Other courts have

agreed with this reasoning. See, e.g., Riley v. Blue Cross &

Blue Shield of Miss., No. 3:09CV674HTW-LRA, 2011 WL 2946716, at

*3 (S.D. Miss. July 21, 2011) (“The law is settled and clear in

the Fifth Circuit and its District Courts that Blue Cross, as a


                                 -23-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 23 of 31
third party administrator only, is not a proper party to an

ERISA action seeking plan benefits.”); Klover v. Antero

Healthplans, 64 F. Supp. 2d 1003, 1011 (D. Colo. 1999) (“No

provision of 29 U.S.C. § 1132(a)(1)(B) would entitle the

[plaintiffs] to recover from the third party administrators for

non-payment of benefits.”)

    One court within the Fourth Circuit found that “[i]n

determining whether a defendant is properly named in an ERISA

benefits action, a court must consider whether the defendant has

influenced the handling of the plaintiff’s claim.” Sawyer v.

Potash Corp. of Saskatchewan (Potashcorp), 417 F. Supp. 2d 730,

737 (E.D.N.C. 2006). Durafiber served as both the formal Plan

Sponsor and the Plan Administrator. (ASA (Doc. 25-1) ¶ 1.26.)

However, BCBS has acknowledged that it was “responsible for

making the decision to allow or deny all initial claims for

benefits” in addition to its traditional, ministerial

responsibilities. (BCBS Br. (Doc. 27) at 12.) Performing the

initial analysis of benefits claims certainly qualifies as “the

handling of the plaintiff’s claim[s].” Sawyer, 417 F. Supp. 2d

at 737. In Sawyer, the court looked for any evidence that the

“defendants exerted any influence on . . . [the] decision to

deny benefits to plaintiff.” Id. In this case, even BCBS does

not dispute that it played a role in choosing to deny


                                 -24-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 24 of 31
Plaintiffs’ benefits. Based on this framework, BCBS is a proper

defendant, as it played a role in denying benefits rather than

functioning “as a third party administrator only.” Riley, 2011

WL 2946716, at *3. Though the development of facts may

demonstrate otherwise at future proceedings, Defendant BCBS’

motion on this claim will be denied.

          3.   Benefits Claim Against FTI

     Plaintiffs have not plausibly alleged that FTI was involved

in the claims process and decisions regarding benefits.

Plaintiffs merely allege that FTI led the restructuring of

Durafiber and advised Papa regarding internal communications.

(Pls.’ Resp. to FTI (Doc. 32) at 17.) At no point do Plaintiffs

plausibly state any facts to support the conclusion that FTI

played an active role in benefits decisions, or that FTI would

otherwise be liable for benefits under ERISA. This claim will be

dismissed.

     C.   ERISA Equitable Relief

     Next, Plaintiffs seek ERISA equitable relief under 29

U.S.C. § 1132(a)(3).2 Under § 1132(a)(3), “[a] civil action may

be brought . . . by a participant, beneficiary, or fiduciary (A)


     2 Plaintiffs originally designate their claim – incorrectly
- as falling under 29 U.S.C. § 1132(a)(1)(B). (Second Am. Compl.
(Doc. 20) ¶ 177.) They later correct this error to correctly
characterize the claim as falling under 29 U.S.C. § 1132(a)(3.)
(See, e.g., Pls.’ Resp. to FTI (Doc. 32) at 21.)
                                 -25-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 25 of 31
to enjoin any act or practice which violates any provision of

this subchapter or the terms of the plan, or (B) to obtain other

appropriate equitable relief.” 29 U.S.C. § 1132(a)(3).

    However, “[i]ndividualized equitable relief under

§ 1132(a)(3) is normally appropriate only for injuries that do

not find adequate redress in ERISA’s other provisions.”

Korotynska v. Metro. Life Ins. Co., 474 F.3d 101, 102 (4th Cir.

2006) (citing Varity Corp., 516 U.S. at 515). The Fourth

Circuit, as well as another court within this district, have

both held that a plaintiff may not proceed with causes of action

under both § 1132(a)(1)(B) and § 1132(a)(3). Korotynska, 474

F.3d at 106 (holding that “a claimant whose injury creates a

cause of action under § 1132(a)(1)(B) may not proceed with a

claim under § 1132(a)(3)”); Exact Scis. Corp. v. Blue Cross &

Blue Shield of N.C., No. 1:16CV125, 2017 WL 1155807, at *8

(M.D.N.C. Mar. 27, 2017) (finding, at the motion to dismiss

stage, that a plaintiff may not proceed with a § 1132(a)(3)

claim where relief was potentially available under

§ 1132(a)(1)(B)). Though, as Plaintiffs point out, the exact

facts of these cases differ, that does not alter the procedural

availability of equitable relief in this scenario. (Pls.’ BCBS

Resp. (Doc. 31) at 22.) Plaintiffs are proceeding with their

claims against BCBS, Papa, and Bette under § 1132(a)(1)(B).


                                 -26-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 26 of 31
Meanwhile, Plaintiffs failed to plausibly allege that FTI owed

them any fiduciary duty. Plaintiffs pled facts only related to

the equitable relief that might be owed to them by BCBS, failing

to allege any basis for equitable relief from FTI. (Second Am.

Compl. (Doc. 20) ¶¶ 179-81.) All of Plaintiffs’ equitable relief

claims under § 1132(a)(3) will therefore be dismissed.

    D.    COBRA Continuation Claim Against BCBS

    Finally, Plaintiffs bring a Consolidated Omnibus Budget

Reconciliation Act (“COBRA”) claim against Defendant BCBS under

29 U.S.C. § 1163(2). Plaintiffs allege that “Defendant failed to

advise any other Plaintiffs or class members that the benefit

plan was continuing for Mr. Ellis nor did it offer them the

ability to participate in it.” (Second Am. Compl. (Doc. 20)

¶ 189.) Plaintiffs claim they were “entitled to be informed by

Blue Cross of COBRA continuation rights, including that while

the coverage ended for many participants . . . by the end of

September 2017, it actually continued for others such as

Mr. Ellis . . . .”   (Id. ¶ 188.) Regardless of whether BCBS was

a functional fiduciary, however, § 1166(a) requires “the

administrator,” not any functional fiduciary, to provide this

type of notification. 29 U.S.C. § 1166(a)(4). See also Richman

v. Aetna Life Ins. Co., No. 92-1149, 1992 WL 208562, at *2 (4th

Cir. Aug. 31, 1992) (“[R]esponsibilities under COBRA are


                                 -27-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 27 of 31
expressly assigned to the ‘plan sponsor’ and ‘administrator,’ as

defined by the act . . . [and] [t]he relevant inquiry in regard

to the COBRA coverage concerns [the defendant’s] potential

status as a plan sponsor or administrator.”).

    The official plan administrator was Durafiber. (ASA (Doc.

25-1) ¶ 1.26.) In fact, the Plan explicitly states that BCBS

“does not assume any responsibility hereunder for COBRA

administration services or for determining an individual’s

eligibility for COBRA coverage.” (Id. ¶ 4.3.) Plaintiff

identifies nothing that shifts COBRA responsibility to BCBS in

light of the explicit contractual provisions to the contrary.

See Barnett v. Perry, No. CCB-11-CV-00122, 2011 WL 5825987, at

*8 (D. Md. Nov. 16, 2011) (“[T]he [plaintiffs] . . . assert that

[the defendant] is a Plan fiduciary (for purposes of the ERISA

claim) but do not allege facts that, if true, would show that

[the defendant] is a Plan administrator.”). Nor do Plaintiffs

provide any cases to support the idea that a functional

administrator can, or should, be liable for COBRA claims in

spite of the Plan naming a different plan administrator.

Plaintiff points to Griggs v. E.I. DuPont de Nemours & Co., 237

F.3d 371 (4th Cir. 2001) as the source of BCBS’ supposed “duty

to offer accurate and complete information.” (Pls.’ BCBS Resp.

(Doc. 31) at 19.) However, in Griggs, the defendant who owed


                                 -28-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 28 of 31
this duty was undisputedly the plan administrator and acting as

a fiduciary when “engaged in the administration or management of

its . . . plan.” Griggs, 237 F.3d at 379. Thus, this court will

grant BCBS’ motion to dismiss this claim.

       E.    State Law Claims

       Plaintiffs initially brought claims for unjust enrichment,

(Second Am. Compl. (Doc. 20) ¶¶ 209-14), and violation of the

North Carolina Unfair and Deceptive Trade Practices Act

(“UDTPA”), (id. ¶¶ 197-207). Plaintiffs also brought claims for

breach of contract, (id. ¶¶ 216-18); fraudulent concealment,

(id. ¶¶ 220-27); conversion and misappropriation of funds, (id.

¶¶ 229-33); and constructive fraud, (id. ¶¶ 235-38). Plaintiffs

have since conceded that their state law claims are preempted by

ERISA. (Pls.’ Resp. to FTI (Doc. 32) at 8.) Thus, these counts

will be dismissed.

IV.    CONCLUSION

       For the aforementioned reasons,

       IT IS HEREBY ORDERED that the Motion to Dismiss, (Doc. 24),

filed by Defendants Frank Papa and Erwin Bette is GRANTED IN

PART AND DENIED IN PART. The motion is GRANTED as to claims

three and four, the Third Cause of Action and the Fourth Cause




                                    -29-



      Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 29 of 31
of Action. The motion is DENIED as to claims one and two, the

First Cause of Action and the Second Cause of Action.

    IT IS FURTHER ORDERED that the Motion to Dismiss, (Doc.

26), filed by Defendant Blue Cross and Blue Shield of North

Carolina is GRANTED IN PART AND DENIED IN PART. The motion is

GRANTED as to claims three and four, the Third and Fourth Causes

of Action. The motion is DENIED as to claims one and two,

however, claim one, the First Cause of Action, is limited to a

breach of fiduciary claim based upon misrepresentation of

coverage by pre-certification. Any other claims of breach of

fiduciary duty as to Blue Cross and Blue Shield of North

Carolina are DISMISSED

    IT IS FURTHER ORDERED that the Motion to Dismiss the Second

Amended Complaint, (Doc. 28), filed by Defendant FTI Consulting,

Inc., is GRANTED and all claims against Defendant FTI

Consulting, Inc., are hereby DISMISSED. FTI’s Motion to Strike

in the Alternative, (Doc. 28), is DENIED.

    IT IS FURTHER ORDERED that Plaintiffs’ remaining claims

(the Fifth, Sixth, Seventh, Eighth, Ninth, and Tenth Causes of

Action) are DISMISSED.




                                 -30-



   Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 30 of 31
 This the 22nd day of March, 2021.




                              __________________________________
                                 United States District Judge




                              -31-



Case 1:19-cv-01234-WO-LPA Document 39 Filed 03/22/21 Page 31 of 31
